Citation Nr: 1703886	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-40 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to September 1960.
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board reopened and denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in a March 2010 Order, the Court vacated the portion of the Board's December 2008 decision that had denied service connection for PTSD and remanded the claim for readjudication in accordance with the Joint Motion.  The Board remanded the appeal for further development in September 2010.

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's depression is etiologically related to service.



CONCLUSION OF LAW

The Veteran incurred depression in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, VA is granting the Veteran's claim, so no further discussion is required.  

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 


Acquired Psychiatric Disorder

VA has treated the Veteran extensively for depression.  A VA psychiatrist, N. G-D., confirmed this diagnosis when he examined the Veteran in May 2016.  This meets the first prong of a service connection claim.  

A February 1982 rating decision detailed how the Veteran was "hospitalized from 2-11-59 to 3-5-59 for acute anxiety with depression."  Subsequent to service, the Veteran has consistently contended he engaged in combat during service, and such combat caused his depression.  Although VA disputed the Veteran's contentions during the course of his appeal, it reversed itself in a June 2016 Supplemental Statement of the Case.  Specifically, the RO noted "[t]he evidence shows you were in combat in Korea and surrounded by dead bodies, therefore confirmed stressors were conceded."  Based on the foregoing, the Board finds these occurrences satisfy the second prong of a service connection claim, and in all events otherwise indicate mental trauma.

In an August 2002 assessment, Dr. F. G., a private forensic psychiatrist, diagnosed the Veteran with multiple psychiatric disorders, including depression.  Dr. F. G. traced the Veteran's psychiatric state after his separation from service in 1960, finding the Veteran's psychiatric disorders were related to combat.  The Board notes that multiple VA compensation examiners have opined on the Veteran's psychiatric disorders and their relation to service over multiple decades.  However, none opined on the Veteran's depression until 2016.  Unfortunately, N. G-D., a VA psychiatrist, failed to comply with the Board's September 2010 Remand orders - as noted by the Veteran's attorney in a December 2016 statement.  While the Board could remand the appeal for additional development, the Board finds that such would not materially alter its decision.  Given the positive nexus opinion from Dr. F. G., as well as the Veteran's advanced age and longstanding psychiatric treatment, judicial economy warrants affording the Veteran the benefit of the doubt regarding the third prong of a claim of service connection.

All three prongs of service connection are met, so the appeal is granted. 


ORDER

Service connection for depression is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


